Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 1 of 8




            EXHIBIT 11
Rayvio | About                                                                                    Page 1 of 7
                            Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 2 of 8




                                                                                                     i



                                                                                                NS00350738


https://rayvio.com/about/                                                                          9/17/2018
Rayvio | About                                                                                    Page 2 of 7
                            Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 3 of 8



                   Unveiling a new era of health and hygiene
                                  innovation.




About Us
ayVio Corp. is an advanced health and hygiene company that delivers
ean water and environments. RayVio helps protect billions from
erms and creates new markets and revenue streams by enabling a
ew class of products. Its powerful and efficient UV LED technology can
e integrated into a variety of applications, powering versatile on-
emand solutions that give consumers control over health without
hemicals or costly consumables.




                                                                                                     i



                                                                                                NS00350739


https://rayvio.com/about/                                                                          9/17/2018
Rayvio | About                                                                                          Page 3 of 7
                            Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 4 of 8




              Interested in joining our team?                                    Quick answers to common q
                                                                                                           i
                                Careers                                                         Common FAQs




                                                                                                      NS00350740


https://rayvio.com/about/                                                                                9/17/2018
Rayvio | About                                                                                                   Page 4 of 7
                            Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 5 of 8




                                                           Leadership


                                                            DR. ROBERT C. WALKER / CEO

                                                            Dr. Walker is CEO of RayVio, serves on its board of directors a
                                                            speaks for the company’s mission at healthcare and consume
                                                            events. Dr. Walker has 20 years experience in the LED and com
                                                            semiconductor world, particularly in Asia, and 6 years of ventu
                                                            experience. He was formerly a Partner at Sierra Ventures and
                                                            BridgeLux. He has a Ph.D. in Physics from Caltech.




                                                            DR. YITAO LIAO / CHIEF INNOVATION OFFICER
                                                                                                   i
                                                            Dr. Liao is CIO of Rayvio and also serves on its board of directo
                                                            Liao is responsible for driving overall strategy and developme

                                                                                                               NS00350741


https://rayvio.com/about/                                                                                         9/17/2018
Rayvio | About                                                                                                   Page 5 of 7
                            Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 6 of 8


                                                            RayVio’s business; with a particular focus on RayVio’s UV-LED
                                                            and consumer products and partnerships. Dr. Liao co-develop
                                                            RayVio’s core material technology at Boston University. He wa
                                                            an epitaxial growth scientist at Philips LumiLeds. He has a Ph.
                                                            Electrical Engineering from Boston University.




                                                            DR. DOUG COLLINS / CTO & VP OF ENGINEERING

                                                            Dr. Collins is responsible for all aspects of technology and tech
                                                            development across RayVio. Dr. Collins has more than 20 year
                                                            experience in semiconductor device design and development
                                                            encompassing epitaxial materials growth, device fabrication,
                                                            manufacturing, test and reliability. He held a variety of positio
                                                            EMCORE, including Principal Scientist, reporting to the CTO. H
                                                            Ph.D. in Physics from Caltech.


                                                                                                                    i



                                                                                                               NS00350742


https://rayvio.com/about/                                                                                         9/17/2018
Rayvio | About                                                                                                  Page 6 of 7
                            Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 7 of 8


                                                            BRIAN GIBSON / VP OF OPERATIONS

                                                            Brian Gibson is responsible for RayVio’s global operations incl
                                                            administration, finance, procurement and manufacturing. Mr.
                                                            has over 25 years of experience ensuring operational efficienc
                                                            project coordination at companies including Emcore, Enable E
                                                            and Sharp Solar Systems. Mr. Gibson earned an MBA in Finan
                                                            as degrees in MIS and Marketing.




                                                                                                                   



                                                                                                              NS00350743


https://rayvio.com/about/                                                                                        9/17/2018
Rayvio | About                                                                                    Page 7 of 7
                            Case 5:17-cv-02952-EJD Document 183-11 Filed 12/11/18 Page 8 of 8




                                                                                                     



                                                                                                NS00350744


https://rayvio.com/about/                                                                          9/17/2018
